DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
No amendments were made to the claims. Claims 2-4, 9, 10, 13, and 15-19 are pending. Claims 1, 5-8, 11, 12, and 14 have been canceled. Sole independent Claim 4 has been amended to add the limitation “without caproic acid (C6)”. Accordingly, Claims 2-4, 9, 10, 13, and 15-19 are examined.

Priority
This application is the U.S. National Phase under 35 U.S.C. § 371 of International Application PCT/IB2014/065172, filed October 9, 2014, which claims priority to BE 2013/0677, filed October 9, 2013.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection Maintained - Claims 2-4, 9, 10, 13, and 15-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Navarro (WO08/61078) and Van Meenen (Int. Dairy Topics 10(1), p. 11 (2011)). 

Claimed invention
A method for treating and preventing mastitis in an animal comprising administering a composition to an animal, wherein the composition consists essentially of fatty acids consisting of caprylic acid (C8), capric acid (C10) and lauric acid (C12), without caproic acid (C6), and wherein 

Prior art
Navarro discloses compositions comprising an organic acid and C4-C12 fatty acids, which may be included in animal feed rations and administered to an animal to deliver intact organic acids and fatty acids to the animal's small intestine (abstract; paras. [0006]-[0008]). In particular, by way of a non-limiting example, the fatty acid may be butanoic acid (C4:0), hexanoic (caproic) acid (C6:0), octanoic acid (C8:0), decanoic acid (C10:0), dodecanoic acid (C12:0), tetradecanoic acid (C14:0), hexandecanoic acid (C16:0), octadecanoic acid (C18:0), eicsanoic acid (C20:0), and docosanoic acid (C22:0). See [0037].Navarro also teaches the fatty acid is selected from the group consisting of hexanoic acid (C6:0), octanoic acid (C8:0), decanoic acid (C10:0), dodecanoic acid (C12:0), and mixtures thereof. See Claim 5.See [0037], [0041]. Thus, Navarro suggests different combinations of these fatty acids, including mixtures of octanoic acid (C8:0), decanoic acid (C10:0), dodecanoic acid (C12:0).
The compositions of Navarro are disclosed to be included in feed compositions which may be fed to ruminants such as dairy cows and lactating dairy cows (paras. [0052], [0055]), as recited by claim 3.  
Navarro claims methods of increasing feed efficiency and weight gain in animals, e.g., lactating cows, by administering to the animal a feed composition comprising an organic acid and from about 0.05% to 5% by weight of a fatty acid embedded in a lipid matrix, e.g., coconut oil, wherein the organic acid is, e.g., lactic acid or citric acid; and the fatty acid is hexanoic acid (C6), octanoic acid (C8, caprylic acid), decanoic acid (C10, capric acid), dodecanoic acid (C12, lauric acid), and mixtures thereof. See claims 16-19, 21, 26-31, and 33. 
Navarro exemplifies feeding the composition to animals for 21 days and measuring the animals’ daily weight gain (Example 2; Fig. 2), which implicitly discloses administering the compositions orally, as a supplement to animal feed, which is fed to the animals daily, as recited by claims 13 and 15-19. 
Navarro discloses that the fatty acid(s) may comprise from about 0.01 % to about 10% by weight of the composition (para. [0039]). 
Navarro does not teach specific ratios of the fatty acids, in particular a ratio of caprylic acid (C8) to capric acid (C10) from 0.6 to 1.5, and a ratio of (caprylic acid (C8) + capric acid (C10)) to lauric acid (C12) from 0.6 to 1.5, as recited by independent claim 4. 
Navarro also does not teach specific amounts of the compositions to include in animal feeds, e.g., 0.1 to 2 g/kg of dry weight of the feed, as recited by claims 9 and 10. 
However, Navarro discloses that the skilled artisan appreciates that the concentration of the compositions in a particular feed composition can and will vary without departing from the scope of the invention. Generally, the concentration of the compositions is between about 0.01 % and about 15% by weight. In various preferred embodiments, the concentration is between 0.01 % and about 10% by weight; between 0.02% and about 5% by weight; between 0.03% and about 4% by weight; between 0.04% and about 3% by weight; between about 0.05% and about 0.6% by weight; and between about 0.06% and about 0.5% by weight. See [0053]. 
Further, MPEP § 2144.05 recognizes that 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Therefore, it would have been predictable to one of ordinary skill in the art to modify the amount of medium chain fatty acids in an animal feed composition for lactating cows to arrive at the amounts recited by claims 4 and 9-10 by routine experimentation. 
While Navarro does not explicitly disclose that feeding the compositions to dairy cows (lactating cows) treats or prevents mastitis, as recited by claim 4, this is an intrinsic result of carrying out the methods disclosed by Navarro, even if that effect or result was not known or appreciated. 
The instant claims are drawn to the result of administering compositions comprising a mixture of octanoic acid (C8, caprylic acid), decanoic acid (C10, capric acid), dodecanoic acid (C12, lauric acid), and an organic acid to dairy cattle. While Navarro does not show a specific recognition of the claimed result, the discovery amounts to merely finding a new property intrinsic in carrying out an old method. 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites the use of a known compound in a known method and the “use” is directed to a result or property of that compound, then the claim is anticipated (see In re May, 574 F.2d 1082, 1090, 197 USPQ 601 (CCPA 1978)). 
In addition, Van Meenen discloses that clinical mastitis (udder inflammation) is a recurrent problem on all dairy farms. The cows are usually generally ill, running a fever and suffering from a loss of appetite. Subclinical inflammation is an equally serious problem, although the cow is not ill and no indications are noticed in the milk. The only sign that points to the presence of a subclinical inflammation is the clearly elevated somatic cell count (SCC) of these dairy cows (col. 1). 
Van Meenen discloses that supplementing the feed of such cows with AROMABIOTIC CATTLE, comprising a balanced mixture of medium chain fatty acids (AROMABIOTIC-MCFA), has been demonstrated to have a positive effect on rumen microflora and rumen fermentation. See cols. 3-4. In addition, several practical trials show that the use of AROMABIOTIC CATTLE in dairy cattle gives a reduction in the tank milk somatic cell count after just a few weeks (see Fig. 2). The risk of clinical mastitis also appears to fall. See col. 4. 
The instant specification defines the term "medium-chain fatty acids" or "MCFA" as fatty acids with a medium-chain length, wherein the fatty acids may be saturated or unsaturated. According to the invention, the MCFAs can consist of 6 to 12 carbon atoms, in particular, caproic acid (C6), caprylic acid (C8), capric acid (C10) or lauric acid (C12)". See p. 3, line 34 to p. 4, line 1. 
Thus, Van Meenen discloses, teaches, and suggests methods of administering to dairy cattle a composition comprising a mixture of medium chain fatty acids, as disclosed by Navarro, to treat or reduce mastitis, as recited by claim 4.  
Van Meenen further discloses, teaches, and suggests methods of feeding calves, cattle, and/or dairy cattle by administering an animal feed comprising a mixture of medium chain fatty acids, such as those disclosed by Navarro, such that the animal obtains the mixture in an amount of 0.1 to 2 g per kg dry matter in feed per day, as recited by claim 9. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art as of the filing date to combine the cited references to arrive at the claimed methods with a reasonable expectation of success, because Van Meenen discloses, teaches and suggests methods of treating or preventing mastitis in dairy cows by administering an animal feed comprising a mixture of medium chain fatty acids, and Navarro discloses animal feeds for dairy cows comprising specific mixtures of medium-chain fatty acids, the amounts and ratios of which would have been predictable to optimize by routine experimentation. 

Response to arguments and the Bruggeman 10/15/2020 declarations 
At bottom of page 5 to page 6, Applicant argues that the prior art references do not suggest a method for treating and preventing mastitis with a composition consisting essentially of fatty acids consisting of caprylic acid (C8), capric acid (C10) and lauric acid (C12) without caproic acid (C6). This is not persuasive because neither the prior art nor the rejection requires the addition of caproic acid (C6). While caproic acid (C6) is mentioned as an option along with C8, C10 and C12 and mixtures thereof to be used in the fatty acid composition, it is not necessary or required. As such, one would understand that Navarro discloses embodiments with C8, C10 and C12 in a mixture, that is, without the need for C6. 
At page 6, Applicant argues that Navarro teaches composition comprising fatty acids, in which the preferred fatty acids are lauric, myristic, palmitic, stearic, palmitoleic, oleic, ricinoleic, and linoleic acid but does not teach capric or caprylic acid. This argument is attacking Navarro alone and separate while the rejection is based on its combination with another primary reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that the declaration shows the criticality of the claimed ratios. The declarant outlines that mastitis in cattle is caused by Staphylococcus aureus. Dilution series and bacterial count of Staphylococcus aureus was performed and after 3 hours of incubation, kill off results were observed and recorded:

    PNG
    media_image1.png
    357
    824
    media_image1.png
    Greyscale

Declarant alleges unexpected results. Declarant states that these results show that an optimal MCFA blend should have a ratio of (C8+C10)/C12 of between 0.6 and 1.5 while ratios outside of this claimed range showed that the activity is far less effective against one of the causative strains for mastitis. This is not persuasive. The burden is on Applicant to establish results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). In this case, there is no objective data of the sample size, the repeatability of the results or a clear trend showing the results only occur within the claimed ratio. Accordingly, the data presented cannot be relied upon to establish unexpected results. 
The claims are drawn to treating mastitis in an animal such as a cow. The objective data provided shows testing in a petri dish that was done at a single point above and a single point below the claimed ratio range, in addition to points within the claimed ratio. This is insufficient to establish a trend showing that “unexpected” antimicrobial effect only occurs within the claimed ratio range and not outside the range. Furthermore, at the ratio point of 0.2, it appears that the antimicrobial effect of the composition is nearly 100% and very close to the effects of ratios within the claimed range. It must be noted again that the claims are drawn to treating mastitis in a farm animal, not killing a precise percentage of S. aureus or Streptococcus spp. in a lab under control conditions. Thus, it seems untenable to argue using this data that a 2% difference in antimicrobial efficacy in a petri dish in a controlled environment can be extrapolated to treating animals in the field and obtaining similar alleged unexpected results in treating mastitis. Applicant has not established that the alleged unexpected results manifests in the invention actually claimed. In other words, there is no evidence showing that Applicant’s invention has obtained unexpected results for the treatment of mastitis in an animal.	 
Regarding Applicant’s arguments that compositions with C6/C8/C10/C12 are less effective than C8/C10/C12 compositions do not directly address the rationale of obvious made in the current case, the examiner does not find these arguments persuasive.  First, the examiner notes that in making a final determination of patentability, evidence supporting patentability must be weighed against evidence supporting a prima facie case of obviousness.  The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.   Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of a prima facie case was reached, not against the conclusion itself.  (See MPEP Sec. 716.01(d) [R-6]).  In the current case, the facts established by the evidence submitted in the initially filed specification and the declaration does not overcome the facts establishing the rationale described in the above rejections as to why one of ordinary skill in the art would add the polyglycerol fatty acid ester and an anionic surfactant to the mouthwash containing the cationic bactericide.  The obviousness rejection is based, in part, on obviousness of the concentrations and ratios of C8/C10/C12. Navarro already discloses embodiments where C6 is not required, therefore, the motivation is not based on removing C6 from a composition of Navarro. Accordingly, the objective evidence demonstrating that C8/C10/C12 performs better than C6/C8/C10/C12 does not sufficiently rebut the reasons one of ordinary skill in the art would find the ratios obvious.

Double Patenting
Claims 2-4, 9, 10, 13, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-19 of copending Application No. 15/023,503 in view of Navarro (previously cited above).  
Reference claims 1-7 are drawn to compositions comprising medium-chain fatty acids or salts, mono, di-, triglycerides, esters or amides thereof for use as a feed additive for animals, comprising caproic acid (C6), caprylic acid (C8), capric acid (C10) and lauric acid (C12), 
wherein the ratio between the sum of caprylic acid, capric acid and lauric acid (C8+C10+C12) and the total sum of medium-chain fatty acids in the composition is more than 0.8; 
wherein the ratio between caprylic acid (C8) and capric acid (C10) is at least 0.6 and maximum 1.5; 
wherein the ratio between caprylic acid (C8) and lauric acid (C12) is more than 1;
wherein the ratio between caprylic acid and capric acid (C8 + C10) and the sum of lauric acid and caproic acid (C6 + Cl2) is at least 2.5 and maximum 90; 
wherein the ratio between the sum of the caprylic acid (C8) and capric acid (C10) and the sum of caproic acid (C6), caprylic acid (C8), capric acid (C10) and lauric acid (C12) is at least 0.5; 
wherein the composition further comprises vitamins, trace elements or carboxylic acids and/or salts thereof, selected from the group consisting of valeric acid, formic acid, acetic acid, propionic acid, lactic acid, butyric acid, citric acid, maleic acid, fumaric acid, benzoic acid, succinic acid, sorbic acid, and tartaric acid.
Reference claims 8-10 are drawn to methods for the inhibition of the growth of bacteria and/or the reduction of bacterial infections in the gastrointestinal tract of an animal comprising administering the composition of claim 1 to the animal, 
wherein the bacteria are Gram-positive and/or Gram-negative bacteria, 
wherein the bacteria are selected from the group consisting of Clostridium sp., Escherichia sp., Staphylococcus sp. and Streptococcus sp.
Reference claims 11-13 are drawn to methods for improving the intestinal flora in animals, for enhancing immunity in animals, and for increasing the feed efficiency in an animal, comprising administering the composition of claim 1 to the animal.
Reference claims 14-15 are drawn to compositions (animal feed) comprising between 0.01 to 0.2% of the composition of claim 1 as a feed additive, in an amount that ensures that an animal, fed with the animal feed, obtains the composition in an amount of between 0.1 and 200 mg/kg body weight/day of the animal; and
	reference claims 16-19 are drawn to methods for administering the animal feed on a daily basis to poultry, pigs or ruminants.
	The reference claims differ from the examined claims in that the reference claims do not specify that 
the ratio of caprylic acid (C8) to capric acid (C10) is from 0.6 to 1.5; 
the ratio between the sum of caprylic acid and capric acid (C8 + C10) and lauric acid (C12) is from 0.6 to 1.5; or
the ruminant animals are calves, cattle, or dairy cows. 

While the reference claims recite compositions containing C6, C8, C10 and C12, it does not expressly teach the composition containing C8, C10 and C12 without C6.

However, Navarro discloses compositions comprising an organic acid and C4-C12 fatty acids, which may be included in animal feed rations and administered to an animal to deliver intact organic acids and fatty acids to the animal's small intestine (abstract; paras. [0006]-[0008]). In particular, by way of a non-limiting example, the fatty acid may be butanoic acid (C4:0), hexanoic (caproic) acid (C6:0), octanoic acid (C8:0), decanoic acid (C10:0), dodecanoic acid (C12:0), tetradecanoic acid (C14:0), hexandecanoic acid (C16:0), octadecanoic acid (C18:0), eicsanoic acid (C20:0), and docosanoic acid (C22:0). See [0037].Navarro also teaches the fatty acid is selected from the group consisting of hexanoic acid (C6:0), octanoic acid (C8:0), decanoic acid (C10:0), dodecanoic acid (C12:0), and mixtures thereof. See Claim 5.See [0037], [0041]. Thus, Navarro suggests different combinations of these fatty acids, including mixtures of octanoic acid (C8:0), decanoic acid (C10:0), dodecanoic acid (C12:0).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art as of the filing date to combine the reference claims with Navarro to arrive at the examined claims with a reasonable expectation of success, because Navarro discloses, teaches and suggests methods of providing fatty acids in an animal feed to in dairy cows by administering the feed comprising a mixture of medium chain fatty acids (C6, C8, C10,C12), including where C6 is absent, and the reference claims are drawn to animal feed compositions for ruminants comprising specific mixtures of medium-chain fatty acids, the amounts and ratios of which would have been predictable to optimize by routine experimentation. As recognized by MPEP § 2144.05, “[g]enerally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Response to arguments
Applicant again argues that unexpected results are obtained by the claimed invention. However, the evidence provided cannot be relied upon to establish unexpected results as explained above.

CORRESPONDENCE
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629